ORDER
PER CURIAM.
Richard Williams appeals from the judgments entered after a jury trial on the following convictions: two counts of statutory sodomy in the first degree, one count of child molestation in the first degree, one count of sexual misconduct with a person under age fifteen and one count of endangering the welfare of a child in the first degree. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).